The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 15,18-21,24-27,30-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kelley (20030154085) and further in view of Doyle (20030125945).

As per claim 15, Kelley (20030154085) teaches a method of processing results of a recognition by an automatic speech recognition (ASR) system on a speech input (as performing speech recognition on speech input for a plurality of fields – para 0068; with two measures – phonetically and statistically – para 0073-0074) the method comprising:
determining whether the result of the recognition by the ASR system includes a potential recognition error, wherein determining whether the result of the recognition includes the potential recognition error comprises(as in the medical domain, triggering an alert when, although the term is accepted in the physicians voice file – para 0076, the term does not match the current procedure when processed through the range compliance step 380, the physician/user is prompted for verification/acceptance -- para 0078…the example of “sepsis” versus “urosepsis”; as well as an alert warning – para0083, for an out-of-range value):
determining whether a word or phrase of the result of the recognition is unlikely to occur in a domain to which the speech input relates, wherein determining whether the word or phrase of the result of the recognition is unlikely to occur in the domain to which the speech input relates comprises (teaches the use of a specialized medical protocol language model (Fig. 3, subblock 2020); since the model is “biased” towards acceptable combinations of medical terms, any word(s) or phrase(s) that are rejected or not recognized, read on the claim limitations of claims 19/20, since a low recognition rate equates to “unlikely to occur”, since the model is not a generic model but a model that is biased towards acceptable medical terms (and keeping in mind 
Determining a likelihood of a word or phrase of the result of the recognition appearing in a domain to which the speech input relates, wherein determining the likelihood comprises evaluating the word or phrase of the result of the recognition using a language model for the domain to which the speech input relates (as evaluating the verbal result to match the physicians set of phrases that are in the physicians voice file -- para 0073; wherein the linguistic limitation restrict the system to accept/reject a certain set of terms or phrases – if there is a match of not only the term, but also matches the physicians voice profile, then the likelihood (probability) is an acceptance  (1), and if the term does not match the voice profile nor the term, the likelihood (probability) is a rejection (0); examiner also notes, that the ‘set of terms’ can be predefined to be in a domain of certain medical procedures – para 0059) .
determining, based on the likelihood, whether the result from the ASR system comprises a word or phrase that is unlikely to occur in a domain to which the speech input relates whether the word or phrase is unlikely to occur (teaches the use of a specialized medical protocol language model (Fig. 3, subblock 2020); since the model is “biased” towards acceptable combinations of medical terms, any word(s) or phrase(s) that are rejected or not recognized, read on the claim limitations of claims 19/20, since a low recognition rate equates to “unlikely to occur”, since the model is not a generic model but a model that is biased towards acceptable medical terms (and keeping in mind the referred to "sepsis" vs "urosepsis" combinations, as well as medication amounts that are "not permitted" -- see above);
and in response to determining that the result comprises a word or phrase that is unlikely to occur in the domain to which the speech input relates, triggering an alert for the result (as in 
As per claim 15, Kelley (20030154085) does imply that in the rejection of a potential match, there is a measure of acceptance/rejection and by definition, there is a comparison being made to make that final determination; but , Kelley (20030154085) does not explicitly teach the unlikely occurrence to be below an official threshold; Doyle (20030125945) teaches a voice recognition improvement system (para 0010) wherein there is a determination if the voiced word is part of a recognition grammar (para 0013), wherein a confidence threshold is used to determine a match or reject an utterance as not being a match (para 0111).  Therefore, it would have been obvious to one of ordinary skill in the art of voice recognition to modify the voice matching technique of , Kelley (20030154085) with using confidence scores for threshold measuring to decide whether to accept or reject an utterance as a match, as taught by Doyle (20030125945) because it would advantageously minimize false accepts and rejects while improving the accuracy of correct rejections (Doyle (20030125945), para 0114). 

As per claim 18 the combination of Kelley (20030154085) in view of Doyle (20030125945) teaches the method of claim 15, further comprising: determining the domain to which the speech input relates based on information identifying the speech input (Kelley (20030154085), as domain/context detection for each field – para 0080, 0081). 

Kelley (20030154085) in view of Doyle (20030125945) teaches the method of claim 15, wherein: the speech input relates to a plurality of domains, and the method further comprises: determining a set of words and/or phrases unlikely to occur in at least one of the plurality of domains to which the speech input relates, and determining whether the result includes a word or phrase in the set (Kelley (20030154085), as determining if the word or phrase is part of the set – including varying sets, such as medical records, pharmaceutical interactions, CDC information – para 0084). 

As per claim 20, the combination of Kelley (20030154085) in view of Doyle (20030125945) teaches the method of claim 15, wherein the determining whether a word or phrase that is unlikely to occur in the domain comprises determining whether the result comprises a word or phrase that is unlikely to occur in speech input relating to a medical domain (Kelley (20030154085), as detecting failed matching – para 0074).

Claims 21,24-26 are computer readable medium claims, that perform the method steps of claims 15,18-20; as such, claims 21,24-26 are similar in scope and content to claims 15, 18-20 above, and therefore, claims 21,24-26 are rejected under similar rationale as presented against claims 15,18-20 above.  Furthermore, Kelley (20030154085) teaches storage devices - para 0037.

Claims 27,30-32 are computer readable medium claims, that perform the method steps of claims 15,18-20; as such, claims 27,30--32 are similar in scope and content to claims 15,18-20 above, and therefore, claims 27,30-32 are rejected under similar rationale as presented against Kelley (20030154085) teaches storage devices - para 0037, and processors (para 0036).


Claims 16,17,22,23,28, and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of Kelley (20030154085) in view of Doyle (20030125945)  as applied to the claims above, and further in view of Kuhn (20040210443) .

As per claim 16, the combination of Kelley (20030154085) in view of Doyle (20030125945) teaches the method of claim 15, wherein the determining whether the result from the ASR system comprises a word or phrase that is unlikely to occur in the domain comprises: comparing at least one second word or phrase in the result to a set of words and/or phrases that includes words and/or phrase that are unlikely to appear in the domain to determine whether at least one word or phrase in the result appears in the set (Kelley (20030154085), as evaluating the verbal result to match the physicians set of phrases that are in the physicians voice file -- para 0073; and evaluating the verbal result to see if it fits into a predetermined set of values – para 0074); the combination of Kelley (20030154085) in view of Doyle (20030125945) does not explicitly teach the claim scope pertaining to determining that the at least one second word or phrase is unlikely to occur in the domain to which the speech input relates, by comparison to a set of words/phrase that are unlikely to appear in the domain; however, Kuhn (20040120443) teaches the concept of comparing a recognized word to a list of words/phrases that would be ‘out of domain’ (as, using the well known technique of “OOV”, Out-Of-Vocabulary, wherein a recognized word is compared to a list of words that are known ‘not to match’, or, out of vocabulary, for that particular domain – see Kuhn, para 0003), and taking the OOV one step 

As per claim 17, the combination of Kelley (20030154085) in view of Doyle (20030125945) teaches the method steps of claim 15, wherein evaluating a word or phrase of the result using the language model for the domain comprises evaluating the word or phrase using a language model for the domain that indicates probabilities of occurrence of words and/or phrase in speech or text related to the domain (Kelley, as using a specialized medical protocol language model (Fig. 3, subblock 2020)); but the combination of Kelley (20030154085) in view of Doyle (20030125945) does not explicitly teach calculating occurrence of words/phrases but Kuhn (20040210443) teaches calculating occurrences of words/word count, in an OOV set list/vocabulary/model, based on a quality metric – see para 0061 of Kuhn, wherein a model is developed of OOV words, and then comparing the recognized word with this model.  Therefore, it would have been obvious to one of ordinary skill in the art of speech recognition to modify the database/file of Kelley’s model to recognize input spoken items, to include a further calculation of developing a subset of poor quality matches, identify these as OOV, and then perform a second recognition of the poor quality match to the OOV, as taught by Kuhn et al, because it 

Claims 22,23 are computer readable medium claims, that perform the method steps of claims 16,17; as such, claims 22,23 are similar in scope and content to claims 16,17 above, and therefore, claims 22,23 are rejected under similar rationale as presented against claims 16,17 above.  Furthermore, Kelley (20030154085) teaches storage devices - para 0037.

Claims 28,29 are computer readable medium claims, that perform the method steps of claims 16,17; as such, claims 28,29 are similar in scope and content to claims 16,17 above, and therefore, claims 28,29 are rejected under similar rationale as presented against claims 16,17 above.  Furthermore, Kelley (20030154085) teaches storage devices - para 0037, and processors (para 0036).
Response to Arguments

Applicant's arguments filed 02/25/2021 have been fully considered but are toward the newly amended claim limitations.  Examiner argues the following concepts towards applicants arguments: 1) the Kelley reference shows alert/potential errors when a certain word does not belong to the ‘domain’ of normalized acceptable answers; 2) the Doyle reference fine tunes the measurement between acceptance/rejection threshold, and is representative of the plethora of prior art teaching acceptance/rejection thresholds (including the notion of false acceptance and false rejection); and 3) the Kuhn reference is a representation of Out-Of-Vocabulary models, that contain grammars/dictionaries of common words/phrases that are not a match for the 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form pertaining to voice/speech recognition models that use thresholds to determine acceptance/rejection decisions.
As examples:

Kiss (20130173264) teaches language models for particular domains, including medical terminology ( para 0045), and discarding low quality matches (para 0048, marked as out-of-vocabulary).
Nasri (20120072204) teaches context models with OOV (para 0138-0141, including the table in between, showing OOV percentages), and defining statistical/probability models, showing all probabilities add to a value of 1 --  para 0009

 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/
Primary Examiner, Art Unit 2658
05/03/2021